UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

DAUD HOLIDAY, 3
Plaintiff, j
V. 3 Civil Action No. 15-0638
UNITED STATES OF AMERICA, et al., 3
Defendants. j
)
MEMORANDUM OPINION

This matter is before the Court on the plaintiff's application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint in its

entirety.

Plaintiff appears to challenge virtually every aspect of the criminal proceedings against
him, from his arrest through his recent transfer to a federal penitentiary. Insofar as plaintiff
challenges his conviction in and the sentence imposed by the Superior Court of the District of
Columbia, this federal district court lacks jurisdiction to entertain such claims. “Under DC.
Code § 23-110, a prisoner may seek to vacate, set aside, or correct sentence on any of four
grounds: (1) the sentence is unconstitutional or illegal; (2) the Superior Court did not have
jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized by law;
or (4) the sentence is subject to collateral attack.” Alston v. United States, 590 A.2d 511, 513
(DC. 1991). Such a motion must be ﬁled in the Superior Court, see DC. Code § 23-110(a), and
“shall not be entertained . . . by any Federal . . . court if it appears that the [prisoner] has failed to

make a motion for relief under this section or that the Superior Court has denied him relief,

unless it also appears that the remedy by motion is inadequate or ineffective to test the legality of
his detention.” DC. Code § 23—110(g); see Williams v. Martinez, 586 F.3d 995, 998 (DC. Cir.
2009) (“Section 23—110(g)’s plain language makes clear that it only divests federal courts of
jurisdiction to hear habeas petitions by prisoners who could have raised viable claims pursuant to
section 23-110(a).”).

Insofar as plaintiff demands monetary compensation for his allegedly unconstitutional
conviction or imprisonment, the Supreme Court’s holding in Heck v. Humphrey, 512 US. 477
(1994), applies:

We hold that, in order to recover damages for allegedly

unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction or

sentence invalid, a § 1983 plaintiff must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance

of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages

bearing that relationship to a conviction or sentence that has not been

so invalidated is not cognizable under § 1983.
Id. at 486-47 (emphasis in original). It appears that plaintiffs success in this action would render
his conviction and sentence invalid, and absent a showing that his conviction already has been
reversed, expunged, or called into question by the issuance of a writ of habeas corpus, he cannot
recover monetary damages. See Williams v. Hill, 74 F.3d 1339, 1340-41 (DC. Cir. 1996) (per
curiam) (applying Heck rationale so that plaintiff “cannot recover damages for the actions of
those who allegedly brought about his [criminal] convictions” where plaintiff was found guilty
and verdicts had not been overturned); see also In re Jones, 652 F.3d 36 (DC. Cir. 2011)

(concluding that plaintiff whose complaint is dismissed under Heck “has failed to state a claim

for purposes of [28 U.S.C. §] 1915(g).”).

Finally, insofar as plaintiff’s demand for immediate release from custody is construed as
a petition for a writ of habeas corpus, this Court cannot grant such relief. A habeas action is
subject to jurisdictional and statutory limitations. See Braden v. 3 0th Judicial Cir. Ct. 0ny.,
410 US. 484 (1973). The proper respondent in a habeas corpus action is the petitioner’s
custodian, Rumsfeld v. Padilla, 542 US. 426, 434-35 (2004); Blair-Bey v. Quick, 151 F.3d 1036,
1039 (DC. Cir. 1998) (citing Chatman-Bey v. Thornburgh, 864 F.2d 804, 810 (DC. Cir. 1988)),
who in this case is the Warden of the USP Lewisburg. Because this “district court may not
entertain a habeas petition involving present physical custody unless the respondent custodian is
within its territorial jurisdiction,” Stokes v. US. Parole Comm ’n, 374 F.3d 1235, 1239 (DC. Cir.
2004), this Court cannot entertain a petition for a writ of habeas corpus.

The Court will dismiss the complaint and this civil action for failure to state claims upon

which relief can be granted. See 28 U.S.C. §§ l915(e)(2)(B)(ii), 1915A(b)(1). An Order

consistent with this Memorandum Opinion is issued separately.

I

, d 7
DATE:  .90 /:s “a .. r )/
v United States District Judge